Citation Nr: 0200902	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  96-45 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for a hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In August 1999, the veteran testified before the undersigned 
Board member in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims file. 

In January 2000, the Board remanded this case to the Winston-
Salem, North Carolina RO for additional development, to 
include obtaining additional service medical records and 
private and VA treatment reports.  This development has been 
completed and the case is ready for final appellate review. 


FINDINGS OF FACT

1.  A back disorder, skin disorder and hernia cannot be 
documented as being present during the veteran's period of 
active military service and were not manifested until years 
after service.

2.  There is no medical evidence establishing a link between 
any currently present back disorder, skin disability or 
hernia and the veteran's active military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a back disorder is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 1991 & 
Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Entitlement to service connection for a skin disorder is 
not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Entitlement to service connection for a hernia is not 
warranted. 
38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the veteran was given 
an opportunity to submit additional evidence in support of 
his claims, and was afforded a personal hearing by the 
undersigned.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claims, 
and the Board will proceed with appellate disposition on the 
merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

I.  Factual Background

A review of the claims file reflects that the veteran's 
service medical records from the veteran's period of active 
duty are incomplete.  Records contained in the claims file 
include reports from the veteran's service in the United 
States Army Reserves, dating from 1976 to 1984.  A review of 
these records include a March 1984 quadrennial report 
reflecting that the veteran's abdomen and viscera were 
abnormal.  In this regard, it was noted that he had a loose 
left inguinal ring.  

An undated article, submitted by Dr. Lawrence Pelletier, 
reflects the opinion that some Vietnam veterans might carry 
strongyloides, which was found in the tropics and in areas 
with poor sanitation.  

Post-service private medical evidence, dating from 1984-1992, 
reflects that the first evidence of a back disorder was in 
September 1984.  At that time, the veteran complained of low 
back pain that radiated into his right hip which was not 
associated with numbness or tingling.  A diagnosis of 
musculoskeletal low back pain was entered.  

A July 1995 VA systemic conditions examination report 
reflects that the veteran gave a history of having periodic 
eruptions of a skin rash every three to five months around 
his face and forehead.  The examiner reported that the 
veteran's skin was characteristic of angioneurotic edema-type 
reaction which subsided with steroid administration.  It was 
also noted that the veteran had a history of having a 
splotchy reddened reoccurring rash which was raised only 
slightly but was around his neck, 

upper abdomen, and upper legs.   The examiner recounted that 
the veteran had undergone skin biopsies, scrapings and had 
his stools examined for parasites.  It was reported that the 
veteran had been treated for strongyloidiasis.  The veteran 
related that his skin peeled in the later 1970's and that he 
had received treatment.  After a physical examination of the 
skin, a diagnosis of recurrent angioneurotic edema of the 
face with a history of strongyloidiasis with skin rash, which 
was treated and resolved was recorded by the examining 
physician.  

A July 1995 VA orthopedic examination report reflects that 
the veteran gave a history of having back pain since jump 
school in the 1960's.  At the time of the examination, the 
veteran complained of having progressive stiffness in his low 
back which was aggravated when he bent over.  The examiner 
noted that the veteran had had a history of intermittent 
complaints of numbness which radiated down through his right 
buttock, posterior thigh and into his right leg which was not 
associated with any weakness or bladder or bowel discomfort.  
After an examination of the spine, the examiner entered 
diagnoses of chronic mechanical low back pain without 
radiculopathy and degenerative disc disease at L3-4. 

During an August 1999 hearing before the undersigned in 
Washington, DC, the veteran testified that he first injured 
his back during jump school at Ft. Benning, Georgia in August 
or September 1964.  Thereafter, he related that he visited 
the dispensary while he was stationed in Korea for further 
treatment relating to his back.  The veteran testified that 
he was treated in 1968 for a back injury during a three-day 
stay at a field hospital in Chu Lai, Vietnam, and, 
thereafter, he received outpatient treatment.  With regards 
to his skin disorder, the veteran testified that he was 
treated for a skin disorder in Vietnam at the same time that 
he injured his back in 1968.  He related that after service, 
he was treated by a private physician, Dr. Harold Franklin, 
who has since expired.  Concerning his claim for service 
connection for a hernia, the veteran recounted that he was 
diagnosed with a hernia during a periodic physical 
examination at Myrtle Beach Air Force Base, associated 

with his duty in the Army Reserves.  He related that he 
received a hernia repair operation at the Cleveland, Ohio VA 
hospital approximately three years prior to the August 1999 
hearing. 

In January 2000, the Board remanded the veteran's claims to 
the Cleveland, Ohio RO for additional development, to include 
obtaining additional service medical records and private and 
VA treatment reports.

In a letter from the RO to the veteran, dated in February 
2000, the RO requested that the veteran provide a list of his 
duty/unit assignment while on active duty, to include any 
units assigned during periods of reserve duty.  In addition, 
the RO also requested that the veteran submit the name of the 
physician who maintained the medical records of Dr. Harold 
Franklin.  The RO also indicated that it had requested 
medical evidence from the VA Medical Center (VAMC) in 
Cleveland, Ohio and additional reports from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
veteran did not respond to the RO's letter. 

In a second letter to the veteran from the RO, dated in 
September 2000, the RO indicated that it had made a second 
request for records from the Cleveland, Ohio VAMC and the 
United States Air Force Hospital in Myrtle Beach, South 
Carolina.  The RO also noted that it had attempted to obtain 
service medical records from the NPRC but that the NPRC would 
not conduct a search for some of the records because it did 
not have enough information.  The RO again requested that the 
veteran provide additional information and provided him with 
a form.  The veteran did not respond to the RO's request. 

VA Form 10-7131, dated in September 2000, reflects that the 
Cleveland, Ohio VAMC did not have any information of the 
veteran in their system. 


VA treatment records, dating from August to November 2000, 
reflect that the veteran was seen for complaints of a 
backache and mild peeling of the skin without evidence of a 
rash or itching.  A diagnosis of dermatitis was recorded.  

II.  Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110.  In addition, where a 
veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, service connection may be established under 
the chronicity provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that the same condition continues to 
exist.  Such evidence must be medical unless the condition at 
issue is a type as to which, under current case law, lay 
observation is considered competent to demonstrate its 
existence.  In addition, service connection may be granted if 
the evidence shows continuity of symptomatology regarding a 
given disability subsequent to military service.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).

A determination of service connection requires a finding of 
the existence of a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  There must be competent evidence of a current 
disability (a medical diagnosis ); competent evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and evidence of a nexus between 
the inservice 

injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously noted, the service medical records are 
incomplete.  VA has made numerous attempts to obtain the 
additional service medical records and has been informed 
repeatedly by the NPRC that additional information was needed 
with regard to the veteran's unit and duty assignment in 
order to conduct a search.  In letters to the veteran, dated 
in February and September 2000, the RO requested information 
from the veteran regarding his service.  Unfortunately, the 
veteran did not respond to either of the RO's requests.

Although the veteran has maintained that all of the 
disabilities for which service connection is claimed began 
coincident with his period of active military service, and 
notwithstanding that he testified before the undersigned that 
he received medical treatment for these disabilities during 
service, he has been unable to furnish evidence of such 
treatment.  There simply is no medical evidence reflecting a 
back disorder, skin disability, or hernia for many years 
following the veteran's separation from military service.  As 
previously noted, the record reflects that the veteran's most 
current back disorder, mechanical low back pain with 
degenerative changes and degenerative disc disease at L3-4 
was first diagnosed in September 1984 when the veteran 
developed low back pain with radiation into his right hip.  

In this case, the veteran has not submitted any medical 
evidence, opinion, or other independent evidence which 
supports his claims for service connection for the disorders 
now at issue.  Even if the Board were to accept his account 
of back and skin problems and a hernia in service, there is 
no indication of any medical link between his current back 
disorder, skin disability, and hernia and the problems that 
he recalls experiencing during military service and, in the 
case of a hernia, during his reserve service.  Given this, 
the Board finds no reasonable basis upon which to predicate a 
grant of any of the benefits sought.


Finally, the Board has considered the veteran's own written 
statements and hearing testimony that he currently has a back 
disorder, skin disability and hernia as a result of active 
service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of any currently present 
back disorder, skin disability and hernia, his lay statements 
are of no probative value.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).
Accordingly, service connection for the disabilities claimed 
is not warranted.


ORDER

Entitlement to service connection for a back disorder is 
denied. 

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a hernia is denied. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

